UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
JAMES H. TYLER,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                                     Civil Action No. 15-1340 (JDB)
                                    )
WASHINGTON, D.C. CORRECTION,        )
                                    )
                             1
                  Defendant.        )
___________________________________ )


                                          MEMORANDUM OPINION
           This matter is before the Court on defendant’s Motion to Dismiss [ECF No. 6]. For the

reasons discussed below, the motion will be granted. 2

                                                 I. BACKGROUND

           Plaintiff identifies himself as “a 74 year old African American who applied for

employment with [the District of Columbia Department of Corrections] as a Correctional Officer

in 2007.” Compl. at 1. Although he claims to have completed a “background investigation,

physical agility testing, and all other [required] testing,” he alleges that he was not offered

employment. Id. He brings this action under the Age Discrimination in Employment Act

(“ADEA”), see 29 U.S.C. § 621 et seq., and among other relief, he demands monetary damages

of $950 million. Compl. at 2.

           According to defendant, plaintiff filed an administrative charge of discrimination with the



1
    The Court proceeds as if plaintiff named the District of Columbia as the defendant in this case.
2
    Plaintiff’s Motion for Discovery [ECF No. 10] will be denied as moot.

                                                            1
Equal Employment Opportunity Commission (“EEOC”), and the EEOC issued a right to sue

notice on August 28, 2008. See Mem. of P. & A. in Support of Mot. to Dismiss Pl.’s Compl.

(“Def.’s Mem.”), Ex. C (Dismissal and Notice of Rights). The notice advised plaintiff of his

right to “file a lawsuit against the [District of Columbia] under federal law based on this charge

in federal or state court . . . within 90 days of [his] receipt of this notice.” Id., Ex. C (emphasis

removed).

        Plaintiff filed a civil action in the Superior Court of the District of Columbia in

November 2008, and his claim arose from the District’s decision to deny him employment with

its Department of Corrections in 2007. See id., Ex. A (Complaint, Tyler v. District of Columbia

Dep’t of Corr., Civ. No. 8003-08 (D.C. Super. Ct. filed Nov. 12, 2008)); Compl. at 2. The

Superior Court dismissed the complaint, see generally Def.’s Mem., Ex. B (Order Denying

Plaintiff’s Plea to Vacate Judgment, Tyler v. District of Columbia, Civ. No. 2008 CA 8003 (D.C.

Super. Ct. April 6, 2010)), and the District of Columbia Court of Appeals dismissed his appeal,

see Compl. at 2.

        Initially plaintiff filed his complaint in the United States District Court for the District of

Maryland on August 3, 2015. The matter was transferred to this Court on August 18, 2015.

                                               II. DISCUSSION

        Defendant moves to dismiss the complaint on the ground that plaintiff’s claim is barred

both by the applicable statute of limitations and under the doctrine of res judicata. The Court

addresses each argument in turn. 3




3
  Because each of the documents beyond the complaint that defendant relies on is properly subject to judicial
notice, the Court will not convert defendant’s motion to dismiss into a motion for summary judgment.

                                                         2
                                     A. Statute of Limitations

       Based on the language of the right to sue notice, defendant argues that plaintiff’s

complaint should have been filed within 90 days of receipt of the notice, which was mailed on

August 28, 2008. Def.’s Mem. at 5. When plaintiff filed his complaint in the District of

Maryland on August 3, 2015, defendant asserts, he missed his deadline “by almost seven years,”

and therefore the complaint should be dismissed as untimely. Id.

       “Plaintiff believe[s] that he is protected [by] the 1986 (Civil Rights Acts) [which] contain

no statute of limitations.” Pl.’s Resp. to Def.’s Mot. to Dismiss and Argument [ECF No. 9]

(“Pl.’s Opp’n”) at 1. The Court presumes that plaintiff is referring to 42 U.S.C. § 1983, under

which he might bring a constitutional claim against the District of Columbia. His argument is

unavailing for two reasons. First, the basis for plaintiff’s claim is the ADEA, see Compl. at 1,

and the complaint nowhere alleges the violation of a constitutional right. Second, in any event a

claim under § 1983 must be brought within three years, see, e.g., Proctor v. District of Columbia,

74 F. Supp. 3d 436, 457 (D.D.C. 2014) (“Since Section 1983 does not have a built-in statute of

limitations, the general three-year statute of limitations imposed by District of Columbia law on

claims for personal injury, see D.C. Code § 12-301(8), applies.”), and since plaintiff’s cause of

action arose in 2007, the limitations period would have expired in 2010, nearly six years ago.

       Plaintiff’s claims, then, are under the ADEA, and must be dismissed because he failed to

file his complaint within the requisite 90-day period.

                                          B. Res Judicata

       Generally, a plaintiff is expected to “present in one suit all the claims for relief that he

may have arising out of the same transaction or occurrence.” U.S. Indus., Inc. v. Blake Constr.


                                                  3
Co., Inc., 765 F.2d 195, 205 (D.C. Cir. 1985) (citation omitted). Under the doctrine of res

judicata (claim preclusion), a final judgment on the merits in a prior suit involving the same

parties bars a subsequent suit based on the same cause of action. See Parklane Hosiery Co. v.

Shore, 439 U.S. 322, 326 n.5 (1979). In evaluating a cause of action for res judicata purposes, it

is the factual nucleus giving rise to a plaintiff’s claim, not the legal theory on which the claim

rests, that determines whether the claim is barred. Page v. United States, 729 F.2d 818, 820

(D.C. Cir. 1984).

        Defendant demonstrates that plaintiff filed a civil action “in November 2008 in the

Superior Court . . . arising from his denial of employment in 2007.” Def.’s Mem. at 6; see

generally id., Ex. A. Because that action arose “out of the same facts (not being hired by the

[Department of Corrections] in 2007)[,] share[s] the same parties ([plaintiff] and the [Department

of Corrections]),” and ended with a dismissal on the merits of the claim, defendant argues that

res judicata bars the instant civil action. Id.

        Plaintiff purports to distinguish this action from his prior case by asserting a civil rights

claim that he had not raised in the Superior Court. See Pl.’s Opp’n at 1. He states that “[t]he

state court . . . refuse[d] to let [him] exercise his constitutional rights to present his

discrimination claim by throwing . . . out [his prior case],” as did the District of Columbia Court

of Appeals. Id. However, “where res judicata applies, it bars relitigation not only as to all

matters which were determined in the previous litigation, but also as to all matters that might

have been determined.” Natural Res. Def. Council, Inc. v. Thomas, 838 F.2d 1224, 1252 (D.C.

Cir. 1988) (citation omitted); see Allen v. McCurry, 449 U.S. 90, 94 (1980). Plaintiff cannot now

introduce a new legal theory in order to proceed in federal court where, as here, the underlying

facts are essentially the same as those alleged in the Superior Court case. Thus, plaintiff cannot

                                                    4
relitigate in this proceeding “any ground for relief which [he] already [has] had an opportunity to

litigate[,] even if [he] chose not to exploit that opportunity,” and regardless of the soundness of

the earlier judgment. Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981).

                                        III. CONCLUSION

       The Court concludes that plaintiff’s complaint is untimely filed, and even if it were

timely, his claims are barred under the doctrine of res judicata. Accordingly, defendant’s motion

to dismiss will be granted. An Order is issued separately.




                                                      /s/
                                                      JOHN D. BATES
                                                      United States District Judge
DATE: May 16, 2016




                                                  5